Citation Nr: 0632750	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-10 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for depressive 
reaction with anxiety features, currently rated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946, and from September 1947 to August 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran an increased 
evaluation, from 10 percent to 50 percent, for his service-
connected depressive reaction with anxiety features.  

Pursuant to a September 2006 motion to advance the veteran's 
appeal on docket, the Board granted the motion in October 
2006 on the basis of the appellant's advanced age.  At the 
time of this decision, the veteran is over 80 years old.


FINDINGS OF FACT

The veteran's depressive reaction with anxiety features is 
currently manifested by episodes of depressed mood, with 
disturbed sleep and occasional suicidal ideation, which 
produces moderate psychiatric impairment in social 
functioning and work efficiency.

CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
depressive reaction with anxiety features have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2000 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran's claim was received in August 2001.  The veteran 
reopened his claim for a rating increase for depressive 
reaction in August 2000, prior to enactment of the VCAA, and 
was notified of the provisions of the VCAA during the course 
of this appeal in correspondence dated in December 2003 and 
April 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  He 
has reported that he receives all of his psychiatric 
treatment from VA sources and all relevant VA treatment 
records showing his current psychiatric state from 1998 - 
2004 have been obtained and associated with the evidence.  He 
has also been provided with a VA psychiatric examination in 
May 2004 to determine the severity of his depressive 
reaction.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished.   
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.

Factual Background and Analysis

The history of the claim shows that the veteran was granted 
service connection for depressive reaction with anxiety 
features by rating decision of November 1964.  The veteran is 
currently over 80 years old and is retired.  The current 
appeal stems from his application to reopen his claim for a 
rating increase that was received by VA in August 2000.  As 
his entitlement to compensation for this psychiatric 
disability has already been established, and his claim for an 
increased evaluation is the only matter at issue, the Board 
need only concern itself with evidence showing the present 
level of impairment caused by depressive reaction with 
anxiety features.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

VA psychiatric treatment records dated from 1998 - 2004 show 
that the veteran was receiving ongoing counseling three times 
per week for his depression, and that he was on a regimen of 
several psychotropic medications to control his psychiatric 
symptoms.  During this period, he was psychiatrically 
hospitalized on two occasions.  His Global Assessment of 
Functioning (GAF) scores for this period ranged from being 
only occasionally as low as 40 (indicating some impairment in 
reality testing or communication, or major impairment in 
social and occupational settings, and in mood, thinking, and 
exercising judgment), to occasionally as high as 80 
(indicating no more than slight impairment in social and 
occupational functioning), with his average GAF score 
primarily being 60 (indicating moderate psychiatric 
symptomatology, or moderate difficulty in social and 
occupational functioning).

For the period from 1998 - 2004, the veteran's primary 
subjective psychiatric symptoms included depressed mood, 
insomnia, anhedonia, loss of energy and appetite, episodes of 
suicidal ideation with no actual attempts, feelings of 
hopelessness and helplessness, dysphoria, and crying 
episodes.  The reports show that the veteran reported that 
his depression fluctuated in severity, and that on some days 
he felt fine while on others he felt completely depressed.  
The evidence does not show that he ever displayed psychotic 
symptoms, or that he suffered from substance abuse problems.  
The veteran stated that although he contemplated suicide on 
occasion, he would never actually carry out the action 
because of his relationship with his wife.

Mental status examinations conducted during the period from 
1998 - 2004 show that the veteran experienced memory 
impairment, impaired judgment, disturbances in mood and in 
his ability to establish effective relationships with others, 
gross impairment in his thought processes, and suicidal 
ideation and thoughts of self-harm.  His psychiatric symptoms 
were aggravated by a medical history that included kidney 
failure in 2000 with weekly kidney dialysis.  The veteran 
lived with his wife and was able to independently carry out 
all activities of daily living.  His social and occupational 
impairment associated with his psychiatric disorder was 
characterized as "serious," although regular counseling and 
a pharmacotherapy regimen was deemed by his psychiatrists to 
be helpful in curtailing the severity of his symptoms. 

The report of a May 2004 VA psychiatric examination shows 
that the veteran presented with complaints of occasional 
suicidal thoughts and feelings of hopelessness.  He admitted 
to having "good days and bad days" and that his 
relationship with his wife kept him from acting on his 
suicidal ideation.  He reported that he performed volunteer 
work for VA four times per week, six hours each time.  On 
mental status examination, the veteran was neatly dressed and 
groomed and maintained good eye contact with the interviewing 
psychiatrist.  He displayed good verbal skills and was very 
cooperative with the examiner.  He was alert and oriented on 
all spheres and did not have delusional thinking, 
hallucinations, or a thought disorder.  He had no difficulty 
communicating and displayed a normal speech rate and flow 
that was both logical and goal-directed.  He did not display 
any inappropriate behavior or obsessive or ritualistic 
behavior of a pathological nature during the interview.  He 
was independent on all activities of daily living and was 
still able to drive his own automobile.  He did not display 
any impaired impulse control or complain of having any memory 
impairment.  He reported that he had a long history of 
insomnia and that he was sometimes in such a depressed mood 
that he did not want to leave his bed.  The diagnosis was 
recurrent major depressive disorder with a GAF score of 60, 
indicating moderate psychiatric symptomatology, or moderate 
difficulty in social and occupational functioning.  The 
interviewing psychiatrist presented the following commentary:

"(The veteran) is having moderate difficulty with 
one and off depressed symptomatology, however he 
is able to maintain his volunteer work at the VA, 
his marital and family functioning (sic) and is 
able to manage his 3 times weekly dialysis 
appointments.  He is generally functioning pretty 
well." 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

The veteran's service-connected depressive reaction with 
anxiety features is rated under the following criteria 
contained in Diagnostic Code 9434:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name






100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0

38 C.F.R. § 4.130 (2006).

The Board finds that the 50 percent evaluation assigned for 
the veteran's depressive reaction with anxiety features 
adequately compensates him for the present state of social 
and occupational impairment imposed by this psychiatric 
disability.  However, the evidence does not indicate that his 
major depression is manifested by a level of impairment that 
warrants a 70 percent evaluation.  The evidence does not 
indicate that his depressive reaction with anxiety features 
produces impaired impulse control, obsessional rituals which 
interfere with his routine activities, severe speech 
abnormalities, panic attacks or depression so severe as to 
affect his ability to function independently, appropriately 
and effectively in his daily activities of living, spatial 
disorientation, or neglect of his personal appearance and 
hygiene.  

The objective medical evidence demonstrates that the veteran 
is able to function independently and maintain his dialysis 
schedule and therapy schedule.  He does not appear to be 
completely or even substantially socially isolated as he is 
able to volunteer for VA work four times per week, six hours 
each time.  Although there is evidence of suicidal ideation, 
impaired sleep, and mood impairment with depression, all of 
which would impose difficulty in adapting to circumstances in 
a social or work setting, the Board does not find that these 
symptoms more closely approximate the criteria for a 70 
percent evaluation.  The veteran is still able to maintain 
his current marital relationship and he has not actually 
acted out on his suicidal ideation.  His GAF scores are also 
mostly in the 60 range, indicating a level of occupational 
and social functioning that is no more than moderately 
impaired.  In this regard, the Board notes that the 
psychiatric examiner who evaluated the veteran in May 2004 
determined that he was generally functioning pretty well.  
The Board thus finds that his present deficits in his ability 
to function in the social and occupational spheres of his 
life are adequately addressed in the 50 percent evaluation 
currently assigned.  

In view of the foregoing discussion, the veteran's claim for 
an evaluation higher than 50 percent for depressive reaction 
with anxiety features is therefore denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 
4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2006) is 
warranted.  In the instant case, however, there has been no 
showing that the service-connected disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In essence, the evidence does not show 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
facts as applied to the criteria do not reveal the severity 
required for the assignment of a higher rating on a schedular 
basis.  Referral of this case for consideration of an extra- 
schedular evaluation is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An increased evaluation above 50 percent for depressive 
reaction with anxiety features is denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


